EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Glenn Kubota on 3/15/21.
Examiner notes: Claim amendments are entered subject to additional amendments as follows.  Nevertheless, applicant’s specification and drawings submitted 2/26/21 are NOT entered due to 112(a) new matter.  
The application has been amended as follows:
Claim 1 Line 2 after “upper tap portion” delete “configured for making direct contact with” and substitute --configured to attach to--
Claim 1 Line 4 after “third apertures” delete “configured to align” and substitute --aligned”
Claim 1 Line 6 after “upper tap portion” delete “and configured for insertion into and retention” and substitute --inserted into and retained--
Claim 1 Line 8 after “lower tap portions” delete “are configured to be coupled” and substitute --are coupled--
Delete entirety of amendment Claim 1 Lines 10-11 (from “wherein” to “lower tap portion.”) and substitute --wherein the lower tap portion pivots with respect to the upper tap portion about a pivot point centered at the one or more first fasteners.--
Claim 11 Lines 3-4 delete “makes direct contact with” and substitute --is configured to attach to--
Claim 17 after “comprising” transitional phrase, add

a lower tap portion,
a first aperture and one or more third apertures formed in the lower tap portion,
one or more second apertures formed in the upper tap portion,--
Claim 17 Line 2 after “formed in” delete “an” and substitute --the--
Claim 17 Line 3 after “upper tap portion” delete “makes direct contact with” and substitute --is configured to attach to--
Claim 17 Line 4 after upper tap portion” delete “configured for insertion and retention” and substitute --for insertion and retention--
Claim 17 Line 4 after “within” delete “a” and substitute --the--
Claim 17 Line 5 after “formed in” delete “a” and substitute --the--
Claim 17 Line 7 after “using” add --the--
Claim 17 Line 8 after “aligned with” add --the--
Delete entirety of amendment Claim 17 Lines 10-11 (from “wherein” to “lower tap portion.”) and substitute --wherein the lower tap portion pivots with respect to the upper tap portion about a pivot point centered at the means for coupling.--
		Claims 1, 4-9, 11, 13--15, 17 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1: None of the prior art of record discloses a lower tap portion that pivots with respect to the upper tap portion about a pivot point centered at the first fastener (deriving support from specification [00131]), in conjunction with the other now positively claimed structural limitations, as set forth in the independent claim.  The use of upper and lower tap portions is known in the art of footwear, but the specific pivoting relationship of the structures, in conjunction with the other structural 
Regarding Claim 11: similar reason applies as aforementioned, where none of the prior art of record discloses a pivotably engaging the upper tap portion and the lower tap portion with the one or more second fasteners, in conjunction with the other now positively claimed structural limitations, as set forth in the independent claim, where applicant’s remarks presented 2/26/21 on page 8 indicate that “pivotably engaging the upper tap portion and the lower tap portion” means that the upper tap portion and the lower tap portion pivot relative to one another utilizing the one or more second fasteners.
Regarding Claim 17: similar reason applies as aforementioned, where none of the prior art of record discloses a lower tap portion that pivots with respect to the upper tap portion about a pivot point centered at the means for coupling, in conjunction with the other now positively claimed structural limitations, as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732